DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2022 has been entered. 
Status of Claims
This action is responsive to Applicant’s claims filed 12/01/2022.
Claims 1, 3, 5, 11, 13, and 15 have been canceled. 
Claims 2, 4, 6-10, 12, 14, and 16-20 have been amended.
Claims 2, 4, 6-10, 12, 14, and 16-20 are pending and have been examined. 
Response to Arguments
 Applicant’s arguments with respect to the 35 U.S.C. 102 and 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Applicant’s arguments, see pages 8-13 of Applicant’s Response filed 12/01/2022, with respect to the 35 U.S.C. 101 rejections have been fully considered, but they are not persuasive. 
Applicant argues, on pages 9-10, that the claims, similar to those in Visual Memory, bring about an improvement to the functioning of a computer. Examiner respectfully disagrees. Examiner first notes paragraph [0038] of the present specification which outlines that a high performance cache is simply “used to refer to a cache memory (i.e., reserved areas of memory).” Further, a cache is “meant to be generic for any intermediate level of memory between the execution unit and the main memory.” Thus, the present specification defines the cache not as any specialized computer component (as opposed to the cache of Visual Memory which was specifically designed to be efficiently operable with different types of host processors) and merely operates in its normal function to store and retrieve data. Thus, unlike the cache in visual memory, which was a specifically designed specialized component that brought about the computer centric benefit of allowing interoperability with different types of processors, the cache here is a generically recited computer component that merely acts in its ordinary capacity to store and retrieve information. What’s more, the improved speed of the present claims stems from the abstract idea itself (which sets aside certain subsets of information so that faster processing can be brought about) and the improved speed would be realized if the claimed invention were practiced outside the realm of the generically recited computer components. Since the claimed invention does not improve the functioning of the computer itself, but rather represents and improvement to an abstract idea required to be implemented on a set of generically recited computer components, Applicant’s arguments are found unpersuasive. 
Applicant argues , on pages 11-12 that storing and retrieving information in memory is not insignificant extra-solution activity. Examiner respectfully disagrees, and notes that, but for the recitation of the generic computer component (the high performance cache, see paragraph [0038] of the present specification), these limitations merely serve to gather relevant data and produce relevant data for performance of the abstract idea. But for the recitation of the generic computer component (the high performance cache, see paragraph [0038] of the present specification). Since these limitations recite insignificant extra-solution activity, the broadest reasonable interpretation of which comprises the court-recognized well-understood routine and conventional computer function of storing and retrieving information in memory, Applicant’s arguments are found unpersuasive. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 6-10, 12, 14, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 9 and 19, each of the claims recites that data is retrieved from the first “and/or” second high performance cache. Later, the claims reference “the customer session data and the product inventory data retrieved from the high performance caches.” Thus, initially, the claims indicate that either of the product inventory data or the high performance data or both may be retrieved, and, subsequently, the claims seem to require that both are in fact retrieved. It would be unclear to one of ordinary skill in the art as to whether the claims actually require the retrieval of both of these pieces of information from both of the caches, or whether the claims need only retrieve one or the other. Therefore, the claims are rejected under 35 U.S.C. 112(b) for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
Claims 2, 4, 6-8, 10, 12, 14, 16-18, and 20 are rejected under 35 U.S.C. 112(b) because they depend from claims 9 and 19 and do not cure the above deficiencies. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2, 4, 6-8, 10, 12, 14, 16-18, and 20 are rejected under 35 U.S.C. § 101. The claims are drawn to ineligible patent subject matter, because the claims are directed to a recited judicial exception to patentability (an abstract idea), without claiming something significantly more than the judicial exception itself.
Claims are ineligible for patent protection if they are drawn to subject matter which is not within one of the four statutory categories, or, if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself. Alice Corp. v. CLS Bank Int'l, 375 U.S. ___ (2014).  Accordingly, claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea). In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. Claims which integrate the exception into a practical application of that exception are directed to patent eligible subject matter under 35 U.S.C. 101. If the claim fails to integrate the exception into a practical application of that exception, the claim is directed to an abstract idea.  Finally, if the claims are directed to a judicial exception to patentability, the claims are then analyzed determine whether the claims are directed to patent eligible subject matter by reciting meaningful limitations which transform the judicial exception into something significantly more than the judicial exception itself. If they do not, the claims are not directed towards eligible subject matter under 35 U.S.C. § 101.
Regarding independent claims 9 and 19 the claims are directed to one of the four statutory categories (a process and a machine, respectively.) The claimed invention of independent claims 9 and 19 is directed to a judicial exception to patentability, an abstract idea. The claims include limitations which recite elements which can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by the 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019:
Mathematical Concepts: mathematical relationships, mathematical formulas or equations, and mathematical calculations;
Certain methods of organizing human activity: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 
Mental processes: concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Claims 9 and 19, as a whole, recite the following limitations:
initializing a customer session; (claims 9 and 19; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as sales activities or business relations since the limitation recites the starting of a customer session, a step which would be performed by commercial entities selling products and shipment services to customers)
receiving customer session data associated with the customer session, the customer session data comprising customer data, store network data, delivery network data, and shopping cart data, wherein the shopping cart data identifies one or more products in a virtual shopping cart associated with the customer session; (claims 9 and 19; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as sales activities or business relations since the limitation recites the receipt of customer session data, a step which would be performed by commercial entities selling products and shipment services to customers; alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could receive this data)
identifying one or more products to be displayed. . . ; (claims 9 and 19; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as sales activities or business relations since the limitation recites the identification of a product to be displayed to a user, a step which would be performed by commercial entities selling products and shipment services to customers; alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could identify a product to be displayed)
receiving product inventory data about the one or more products, the product inventory data including a product data structure providing information about each product in the one or more products; (claims 9 and 19; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as sales activities or business relations since the limitation recites the receipt of product inventory data, a step which would be performed by commercial entities selling products and shipment services to customers; alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could receive this data)
generating a real-time delivery estimate for each of the one or more products based on the customer session data and the product inventory data retrieved from the high performance caches; (claims 9 and 19; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as sales activities or business relations since the limitation recites the generation of a real-time delivery estimate for products based on customer and order data, a step which would be performed by commercial entities selling products and shipment services to customers; alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could generate this estimate)
and displaying. . .  one or more products and each corresponding real-time delivery estimate. ; (claims 9 and 19; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as sales activities or business relations since the limitation recites the display of a real-time delivery estimate for products to a user, a step which would be performed by commercial entities selling products and shipment services to customers)
receiving. . . a user input indicating an addition of one or more new products to the virtual shopping cart; (claims 9 and 19; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as sales activities or business relations since the limitation recites the receipt of additional products into a virtual shopping cart of a user, a step which would be performed by commercial entities selling products and shipment services to customers; alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could receive this data)
updating the virtual shopping cart based on the user input; (claims 9 and 19; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as sales activities or business relations since the limitation recites updating a virtual shopping cart in response to a user indicating which products they would like to add to the cart, a step which would be performed by commercial entities selling products and shipment services to customers; alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could update this data)
 and refreshing the first real-time delivery estimate for each of the one or more products based on the shopping cart data in response to the addition of one or more new products to the virtual shopping cart. (claims 9, 19; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as sales activities or business relations since the limitation recites the generation of an updated real-time delivery estimate for products based on customer and order data, a step which would be performed by commercial entities selling products and shipment services to customers; alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could generate this estimate)
The above elements, as a whole, recite certain methods of organizing human activity in the form of commercial interactions such as sales activities or business relations since, as a whole, they recite the creation and display of a delivery estimate for a customer based on various sets of order and delivery information, a process which would be performed by commercial product sales and delivery companies selling products and shipment services to customers. 
Moving forward, the above recited abstract idea is not integrated into a practical application. 
The added limitations do not represent an integration of the abstract idea into a practical application because:
the claims represent mere instructions to implement an abstract idea on a computer, and merely use a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
the claims merely add insignificant extra-solution activity to the judicial exception (activity which can be characterized as incidental to the primary purpose or product that is merely a nominal or tangential addition to the claim). See MPEP 2106.05(g) and/or
the claims represent mere general linking of the use of the judicial exception to a particular technological environment or field of use. See MPEP 2016.05(h)
 Beyond those limitations which recite the abstract idea, the following limitations are added:
A computer-implemented method for generating and displaying real-time delivery estimates, the method comprising: (claim 1, 9; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
a first and second high performance cache (claims 9 and 19; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use; see paragraph [0038] of the present specification which indicates that a high performance cache used herein is a cache memory and a cache memory is a generic level of memory between two memories)
initializing a customer session; (claims 9 and 19; the broadest reasonable interpretation of this limitation represents the mere addition of insignificant extra-solution activity in the form of pre-solution data gathering or processing)
receiving customer session data associated with the customer session, the customer session data comprising customer data, store network data, delivery network data, and shopping cart data, wherein the shopping cart data identifies one or more products in a virtual shopping cart associated with the customer session; (claims 9 and 19; the broadest reasonable interpretation of this limitation represents the mere addition of insignificant extra-solution activity in the form of pre-solution data gathering or processing)
receiving product inventory data about the one or more products, the product inventory data including a product data structure providing information about each product in the one or more products; (claims 9 and 19; the broadest reasonable interpretation of this limitation represents the mere addition of insignificant extra-solution activity in the form of pre-solution data gathering or processing)
storing in a first high performance cache customer session data; (claims 9 and 19; the broadest reasonable interpretation of this limitation represents the mere addition of insignificant extra-solution activity in the form of pre-solution data gathering or processing)
storing in a second high performance cache a portion of the product inventory data; (claims 9 and 19; the broadest reasonable interpretation of this limitation represents the mere addition of insignificant extra-solution activity in the form of pre-solution data gathering or processing)
retrieving data from the first and/or second high performance caches and (claims 9 and 19; the broadest reasonable interpretation of this limitation represents the mere addition of insignificant extra-solution activity in the form of pre-solution data gathering or processing)
and displaying. . .  one or more products and each corresponding real-time delivery estimate. (claims 9 and 19; the broadest reasonable interpretation of this limitation represents the mere addition of insignificant extra-solution activity in the form of post-solution data output)
by a user interface (claims 9 and 19; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
An apparatus for generating and displaying real-time delivery estimates, the apparatus comprising: (Claim 11; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
 customer session circuitry configured to: (Claim 11; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
The claims, as a whole, are directed to the abstract idea(s) which they recite. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims, as a whole, are directed to the judicial exception.
Turning to the final prong of the test (Step 2B), independent claims 9 and 19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because there are no meaningful limitations which transform the exception into a patent eligible application. The following limitations have been characterized above as extra-solution activity:
initializing a customer session; (claims 9 and 19; the broadest reasonable interpretation of this limitation represents the court-recognized well-understood routine and conventional computer function of transmitting or receiving information over a network or storing or retrieving information in memory)
receiving customer session data associated with the customer session, the customer session data comprising customer data, store network data, delivery network data, and shopping cart data, wherein the shopping cart data identifies one or more products in a virtual shopping cart associated with the customer session; (claims 9 and 19; the broadest reasonable interpretation of this limitation represents the court-recognized well-understood routine and conventional computer function of transmitting or receiving information over a network or storing or retrieving information in memory)
storing in a first high performance cache customer session data; (claims 9 and 19; the broadest reasonable interpretation of this limitation represents the court-recognized well-understood routine and conventional computer function of transmitting or receiving information over a network or storing or retrieving information in memory)
storing in a second high performance cache a portion of the product inventory data; (claims 9 and 19; the broadest reasonable interpretation of this limitation represents the court-recognized well-understood routine and conventional computer function of transmitting or receiving information over a network or storing or retrieving information in memory)
retrieving data from the first and/or second high performance caches and (claims 9 and 19; the broadest reasonable interpretation of this limitation represents the court-recognized well-understood routine and conventional computer function of transmitting or receiving information over a network or storing or retrieving information in memory)
receiving product inventory data about the one or more products, the product inventory data including a product data structure providing information about each product in the one or more products; (claims 9 and 19; the broadest reasonable interpretation of this limitation represents the court-recognized well-understood routine and conventional computer function of transmitting or receiving information over a network or storing or retrieving information in memory)
and displaying. . .  one or more products and each corresponding real-time delivery estimate. (claims 9 and 19; the broadest reasonable interpretation of this limitation represents the court-recognized well-understood routine and conventional computer function of transmitting or receiving information over a network or storing or retrieving information in memory or mere display of information)
As outlined above, the claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). 
Furthermore, no specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Besides performing the abstract idea itself, the generic computer components only serve to perform the court-recognized well-understood computer functions of receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory. See MPEP 2106.05(d). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.  The specification details any combination of a generic computer system program to perform the method.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation and because the Alice decision noted that generic structures that merely apply the abstract ideas are not significantly more than the abstract ideas.  Therefore, independent claims 9 and 19 are rejected under 35 U.S.C. §101 as being directed to ineligible subject matter.
Claims 2, 4, 6-8, 10, 12, 14, 16-18, and 20, recite the same abstract idea as their respective independent claims.
The following additional features are added in the dependent claims:
Claims 2 and 12:
wherein the product data structure identifies, for each particular product in the one or more products, one or more locations having the particular product in stock, a quantity of the particular product available at each of the one or more locations having the particular product in stock, and a pickup cost associated with retrieving the particular product from each of the one or more locations.   
This limitation merely alters the information stored in the product data structure and used to perform the abstract ideas above, and therefore further recites the one or more abstract ideas for the reasons outlined above. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more. 
Claims 4 and 14:
determining a portion of the product inventory data to be stored based on a product sale rate corresponding to each of the one or more products.   
This limitation recites mental processes since a human using their mind and simple observation, evaluation or judgment could make this determination . Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more.  
Claims 6 and 16:
receiving one or more error rates, wherein the one or more error rates are determined by a reconciliation engine based on historical data;
and modifying the real-time delivery estimate for each of the one or more products based on the one or more error rates.   
Regarding the use of a reconciliation engine, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Regarding the receipt of error rates, and the modification of the estimate based on such, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as sales activities or business relations since the limitation recites the receipt of error rates for deliveries and the updating of delivery estimates based on such, a step which would be performed by commercial entities selling products and shipment services to customers while improving delivery estimate results; alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could receive error rates and update estimates based on such. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more.  
Claims 7 and 17:
receiving one or more relevance scores, wherein the one or more relevance scores are determined, using machine learning techniques, for one or more components of historical data.   
Regarding the receipt of relevance scores, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as sales activities or business relations since the limitation recites the receipt of relevance scores for on order based on historical information, a step which would be performed by commercial entities selling products and shipment services to customers while improving delivery estimate results; alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could receive error rates and update estimates based on such. To the extent that the machine learning techniques are positively recited steps (a fact not admitted by Examiner) this limitation recites mental processes since a human could perform these steps using their mind and pen and paper, or mathematical concepts since it is so broad as to encompass any mathematical operation for determining relevance scores using machine learning techniques (regression, neural networks, decision trees, etc., each of which comprises mathematical concepts).  Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more.  
Claims 8 and 18:
modifying the first real-time delivery estimate for each of the one or more products based on the one or more relevance scores.   
Regarding modification of the delivery estimate based on relevancy scores, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as sales activities or business relations since the limitation recites the modification of delivery estimates based on relevancy scores, a step which would be performed by commercial entities selling products and shipment services to customers while improving delivery estimate results; alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could update delivery estimates based on relevancy scores. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more.  
Claims 10 and 20:
receiving, by a user interface, a user input indicating an order request;
generating a second real-time delivery estimate for the one or more products in the virtual shopping cart;
displaying, by a user interface, the second real-time delivery estimate;
receiving, following delivery of the one or more products, an actual delivery time;
and storing, in a memory, order submission data identifying the customer session data associated with the customer session, the second real-time delivery estimate, the actual delivery time, current traffic data, current environmental data, and current local event data.   
Regarding the use of a user interface and memory, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Regarding the receive, generate, display, receive, and store steps, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as sales activities or business relations since the limitation recites the receipt of an order request the generation of a new delivery estimate, the display of the estimate, the receipt of an actual delivery time, and the storage of this information, steps which would be performed by commercial entities selling products and shipment services to customers while improving delivery estimate results; alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could receive an order request, generate a second delivery estimate, display it, receive an actual delivery time, and store this information in memory. Alternatively, the storing step represents the mere addition of insignificant extra-solution activity in the form of pre or post solution data acquisition, the broadest reasonable interpretation of which comprises the court-recognized well-understood routine and conventional computer function of storing or retrieving information in memory.  Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more.  
The above limitations do not represent a practical application of the recited abstract idea. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims are also directed to the judicial exception.
Furthermore, the added limitations do not direct the claim to significantly more than the abstract idea. No specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Accordingly, none of the dependent claims 2, 4, 6-8, 10, 12, 14, 16-18, and 20, individually, or as an ordered combination, are directed to patent eligible subject matter under 35 U.S.C. 101.
Please see MPEP §2106.05(d)(II) for a discussion of elements that the Courts have recognized as well-understood, routine, conventional, activity in particular fields.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance issued October 17, 2019 which can be found at: https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf
Please see the Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. V. CLS Bank International, et. al. 573 U.S. ___ (2014) (found at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and the USPTO guidance materials regarding §101 analysis at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/2014-interim-guidance-subject-matter-eligibility-0, which includes the Federal Register guidance and notice, a quick reference sheet, and the training slides. See also MPEP §2106.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rhen et al. (U.S. Patent No. 10,860,972; hereinafter "Rhen") in view of Dutta et al. (U.S. Patent No. 6,606,604; hereinafter "Dutta") further in view of Agarwalla et al. (U.S. PG Pub. No. 20030191812; hereinafter "Agarwalla") and further in view of Williams et al. (U.S. PG Pub. No. 20160350837; hereinafter "Williams").
 As per claim 9, Rhen teaches:
 A computer-implemented method for generating and displaying real-time delivery estimates, the method comprising:
Rhen teaches a system and method for presenting web pages with delivery estimation. (Rhen: abstract)
initializing a customer session;
Rhen teaches that the system may present a web page to a user, and the user may enter search information regarding products the user would like to order, and therefore teaches that a customer session may be initialized by the system. (Rhen: col. 5 lines 60-67, col. 6 lines 1-46)
receiving customer session data associated with the customer session, the customer session data comprising customer data, store network data, delivery network data, and shopping cart data, wherein the shopping cart data identifies one or more products in a virtual shopping cart associated with the customer session;
Rhen teaches that the system may receive customer session data which may comprise customer data in the form of a desired delivery location and shopping cart data which identifies one or more items which the user would like to place in their virtual shopping cart. (Rhen: col. 6 lines 1-67, col. 20 lines 11-24) Rhen teaches that the system may receive store network data in response to a customer search for the product, wherein the store network data may comprise special capabilities of a given fulfillment center. (Rhen: col. 9 lines 34-49, col. 20 lines 50-67, col. 26 lines 1-19) Rhen teaches that the system may also receive delivery network data in the form of data regarding delivery workers for delivering the products. (Rhen: col. 8 lines 13-67)
identifying one or more products to be displayed via a user interface;
Rhen teaches that the system may present a web page to a user, and the user may enter search information regarding products the user would like to order, and the one or more products may be displayed to the user. (Rhen: col. 5 lines 60-67, col. 6 lines 1-46)
receiving product inventory data about the one or more products, the product inventory data including a product data structure providing information about each product in the one or more products;
Rhen teaches that the system may receive product information for the products that the sellers would like to sell and therefore teaches the receipt of product inventory data including a product data structure providing information about the one or more products. (Rhen: col. 9 lines 1-8)
With respect to the following limitation:
storing in a first high performance cache customer session data;
Rhen teaches that the system may receive and store customer session data which may comprise customer data in the form of a desired delivery location or customer information and shopping cart data which identifies one or more items which the user would like to place in their virtual shopping cart. (Rhen: col. 6 lines 1-67,  col. 15 lines 35-67, col. 20 lines 11-24) Rhen teaches that the system may receive store network data in response to a customer search for the product, wherein the store network data may comprise special capabilities of a given fulfillment center. (Rhen: col. 9 lines 34-49, col. 20 lines 50-67, col. 26 lines 1-19) Rhen teaches that the system may also receive delivery network data in the form of data regarding delivery workers for delivering the products. (Rhen: col. 8 lines 13-67)  Rhen teaches that the system may receive product information for the products that the sellers would like to sell and therefore teaches the receipt of product inventory data including a product data structure providing information about the one or more products. (Rhen: col. 9 lines 1-8) Rhen further teaches that multiple databases may be used to store each type of information separately. (Rhen: col. 15 lines 35-67, col. 18 lines 1-59) Rhen, however, does not appear to explicitly teach separate caches used for the customer session data and the product inventory data.
Dutta, however, teaches a system with two separate caches, a browser cache 204 and a retailer cache 206, wherein the browser cache stores website data and the retailer cache stores product inventory data. (Dutta: col. 3 lines 5-37, col. 4 lines 1-59, Fig. 2) Dutta teaches combining the above elements with the teachings of Rhen for the benefit of improving internet data transfers concerning electronic commerce, improving such for recurring transactions, and providing incremental updates of internet data transmitted between parties. (Dutta: col. 1 lines 55-67) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Dutta with the teachings of Rhen to achieve the aforementioned benefits.
To be thorough, and to the extent that Dutta does not explicitly teach that the browser cache stores customer session data, Agarwalla teaches this element. Agarwalla teaches the use of high performance caches, wherein a browser 204 may cache customer session data in the form of a shopping cart which is to persist throughout the customer's browsing session. (Agarwalla: paragraphs [0013, 95-98], Fig. 2) Agarwalla teaches combining the above elements with the teachings of Rhen in view of Dutta for the benefit of providing an improved data processing system and, in particular, to a data processing system with improved network resource allocation. (Agarwalla: paragraph [0008]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Agarwalla with the teachings of Rhen in view of Dutta to achieve the aforementioned benefits.
Rhen in view of Dutta further in view of Agarwalla further teaches:
storing in a second high performance cache a portion of the product inventory data;
 Rhen teaches that the system may receive and store customer session data which may comprise customer data in the form of a desired delivery location or customer information and shopping cart data which identifies one or more items which the user would like to place in their virtual shopping cart. (Rhen: col. 6 lines 1-67,  col. 15 lines 35-67, col. 20 lines 11-24) Rhen teaches that the system may receive store network data in response to a customer search for the product, wherein the store network data may comprise special capabilities of a given fulfillment center. (Rhen: col. 9 lines 34-49, col. 20 lines 50-67, col. 26 lines 1-19) Rhen teaches that the system may also receive delivery network data in the form of data regarding delivery workers for delivering the products. (Rhen: col. 8 lines 13-67)  Rhen teaches that the system may receive product information for the products that the sellers would like to sell and therefore teaches the receipt of product inventory data including a product data structure providing information about the one or more products. (Rhen: col. 9 lines 1-8) Rhen further teaches that multiple databases may be used to store each type of information separately. (Rhen: col. 15 lines 35-67, col. 18 lines 1-59) Dutta, as outlined above, teaches a system with two separate caches, a browser cache 204 and a retailer cache 206, wherein the browser cache stores website data and the retailer cache stores product inventory data. (Dutta: col. 3 lines 5-37, col. 4 lines 1-59, Fig. 2)  The motivation to combine Dutta persists. Agarwalla teaches the use of high performance caches, wherein a browser 204 may cache customer session data in the form of a shopping cart which is to persist throughout the customer's browsing session. (Agarwalla: paragraphs [0013, 95-98], Fig. 2) The motivation to combine Agarwalla persists.
retrieving data from the first and/or second high performance caches and generating a real-time delivery estimate for each of the one or more products based on the customer session data and the product inventory data retrieved from the high performance caches;
Rhen teaches that the system may receive and store customer session data which may comprise customer data in the form of a desired delivery location or customer information and shopping cart data which identifies one or more items which the user would like to place in their virtual shopping cart. (Rhen: col. 6 lines 1-67,  col. 15 lines 35-67, col. 20 lines 11-24) Rhen teaches that the system may receive store network data in response to a customer search for the product, wherein the store network data may comprise special capabilities of a given fulfillment center. (Rhen: col. 9 lines 34-49, col. 20 lines 50-67, col. 26 lines 1-19) Rhen teaches that the system may also receive delivery network data in the form of data regarding delivery workers for delivering the products. (Rhen: col. 8 lines 13-67)  Rhen teaches that the system may receive product information for the products that the sellers would like to sell and therefore teaches the receipt of product inventory data including a product data structure providing information about the one or more products. (Rhen: col. 9 lines 1-8) Rhen further teaches that multiple databases may be used to store each type of information separately. (Rhen: col. 15 lines 35-67, col. 18 lines 1-59) Dutta, as outlined above, teaches a system with two separate caches, a browser cache 204 and a retailer cache 206, wherein the browser cache stores website data and the retailer cache stores product inventory data. (Dutta: col. 3 lines 5-37, col. 4 lines 1-59, Fig. 2)  The motivation to combine Dutta persists. Agarwalla teaches the use of high performance caches, wherein a browser 204 may cache customer session data in the form of a shopping cart which is to persist throughout the customer's browsing session. (Agarwalla: paragraphs [0013, 95-98], Fig. 2) The motivation to combine Agarwalla persists.  Rhen teaches that the product request information and inventory information may be used to determine a delivery date estimation for the one or more products. (Rhen: col. 9 lines 35-64, col. 14 lines 3-28, col. 20 lines 11-67, col. 21 lines 1-40)
displaying, by a user interface, the one or more products and each corresponding real-time delivery estimate;
Rhen further teaches that the one or more products and their delivery estimates may be displayed to the user. (Rhen: col. 6 lines 20-67, col. 7 lines 1-39, Figs. 1B-1E)
receiving, by a user interface, a user input indicating an addition of one or more new products to the virtual shopping cart;
Rhen teaches that the user may add products to their cart as they shop, and the cart may be updated based on the user input adding products to the cart. (Rhen: col. 6 lines 6-67, col. 7 lines 1-26)
updating the virtual shopping cart based on the user input;
Rhen teaches that the user may add products to their cart as they shop, and the cart may be updated based on the user input adding products to the cart. (Rhen: col. 6 lines 6-67, col. 7 lines 1-26)
With respect to the following limitation:
 and refreshing the first real-time delivery estimate for each of the one or more products based on the shopping cart data in response to the addition of one or more new products to the virtual shopping cart.
 Rhen teaches that the user may add products to their cart as they shop, and the cart may be updated based on the user input adding products to the cart. (Rhen: col. 6 lines 6-67, col. 7 lines 1-26) Rhen further teaches that the delivery estimate for each product in the cart may be updated. (Rhen: col. 9 lines 49-67, col. 10 lines 1-10; col. 30 lines 29-48, Fig. 1D, 13) Rhen, however, does not appear to explicitly teach that this update is performed in response to the addition of one or more items to the cart.
Williams, however, teaches that items added to a given food order (see Fig. 1 element 118 showing a basket of items) may cause a system to perform delivery time estimate determination step. (Williams: paragraphs [0028-29, 44], Fig. 1) It can be seen that each element is taught by either Rhen in view of Dutta further in view of Agarwalla or by Williams. Updating as new items are added to the order, as taught by Williams, to the elements taught by Rhen in view of Dutta further in view of Agarwalla does not affect the normal functioning of the elements of the claim which are taught by Rhen in view of Dutta further in view of Agarwalla. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Williams with the teachings of Rhen in view of Dutta further in view of Agarwalla since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
As per claim 19, Rhen in view of Dutta further in view of Agarwalla and further in view of Williams teaches the limitations of this claim which are substantially identical to those of claim 9, as outlined above, and further teaches:
An apparatus for generating and displaying real-time delivery estimates, the apparatus comprising:
Rhen teaches a system and method for presenting web pages with delivery estimation. (Rhen: abstract) Rhen further teaches the implementation of the system and method using an apparatus with circuitry configured to perform the functions of the system. (Rhen: col. 16 lines 51-67, col. 17 lines 1-67, Figs. 3, 4)
 customer session circuitry configured to:
 Rhen teaches a system and method for presenting web pages with delivery estimation. (Rhen: abstract) Rhen further teaches the implementation of the system and method using an apparatus with circuitry configured to perform the functions of the system. (Rhen: col. 16 lines 51-67, col. 17 lines 1-67, Figs. 3, 4)
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rhen in view of Dutta further in view of Agarwalla and further in view of Williams in view of Batemen in view of Stevens et al. (U.S. PG Pub. NO. 20150161667; hereinafter "Stevens").
As per claim 2, Rhen in view of Dutta further in view of Agarwalla and further in view of Williams teaches all of the limitations of claim 9, as outlined above. With respect to the following limitation:
wherein the product data structure identifies, for each particular product in the one or more products, one or more locations having the particular product in stock, a quantity of the particular product available at each of the one or more locations having the particular product in stock, and a pickup cost associated with retrieving the particular product from each of the one or more locations.
 Rhen further teaches that the product information in the system may comprise one or more fulfillment centers which have the product and the number of available products in stock. (Rhen:  (Rhen: col. 9 lines 1-8, 34-67, col. 20 lines 50-67, col. 26 lines 1-19) Rhen, however, does not appear to explicitly teach that the product data structure may comprise a pickup cost associated with retrieving the product from the particular location.
Stevens, however, teaches that a product data structure may comprise a product data structure which may identify a prep time (a pickup cost associated with retrieving the particular product from a given location) identifying the amount of time required to prepare an ordered item for delivery. (Stevens: paragraph [0061, 65], Fig. &D) It can be seen that each element is taught by either Rhen in view of Dutta further in view of Agarwalla and further in view of Williams or Stevens. Adding the product prep time, as taught by Stevens, to the product information set taught by Rhen in view of Dutta further in view of Agarwalla and further in view of Williams does not affect the normal functioning of the elements of the claim which are taught by Rhen in view of Dutta further in view of Agarwalla and further in view of Williams. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Stevens with the teachings of Rhen in view of Dutta further in view of Agarwalla and further in view of Williams since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
As per claim 12, Rhen in view of Dutta further in view of Agarwalla and further in view of Williams in view of Stevens teaches the limitations of this claim which are substantially identical to those of claim 2, and this claim is rejected for the same reasons as claim 2, as outlined above. 
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rhen in view of Dutta further in view of Agarwalla and further in view of Williams in view of Spiegel et al. (U.S. PG Pub. NO. 20030120505; hereinafter "Spiegel")
As per claim 4, Rhen in view of Dutta further in view of Agarwalla and further in view of Williams in view of Spiegel teaches all of the limitations of claim 9, as outlined above, and further teaches:
determining a portion of the product inventory data to be stored based on a product sale rate corresponding to each of the one or more products. 
 Rhen further teaches that an expected promised delivery date (a portion of product inventory data) for a given product may be determined and stored based on a rate of demand (a sale rate) of the product. (Rhen: col. 9 lines 49-67, col. 10 lines 1-10)
As per claim 14, Rhen in view of Dutta further in view of Agarwalla and further in view of Williams in view of Spiegel teaches the limitations of these claims which are substantially identical to those of claim 4, and these claims are rejected for the same reasons as claim 4, as outlined above. 
Claims 6, 10, 16, and 20 rejected under 35 U.S.C. 103 as being unpatentable over Rhen in view of Dutta further in view of Agarwalla and further in view of Williams in view of Ikawa et al. (U.S. PG Pub. NO. 20150088581; hereinafter "Ikawa").
As per claim 6, Rhen in view of Dutta further in view of Agarwalla and further in view of Williams teaches all of the limitations of claim 9, as outlined above, but does not appear to explicitly teach:
receiving one or more error rates, wherein the one or more error rates are determined by a reconciliation engine based on historical data;
 Ikawa, however, teaches that one or more previous time differences between expected and actual arrival times may be used to adjust and update a predicted future arrival time for one or more orders. (Ikawa: paragraphs [0026-27, 37, 51 53, 56, 74], Figs. 6, 9A) Ikawa teaches combining the above elements with the teachings of Rhen in view of Dutta further in view of Agarwalla and further in view of Williams for the benefit of improving prediction accuracy of the arrival time of the transport vehicle, and suppressing a decrease in operation efficiency of facilities and workers in the logistics center. (Ikawa: paragraph [0007]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ikawa with the teachings of Rhen in view of Dutta further in view of Agarwalla and further in view of Williams to achieve the aforementioned benefits.
Rhen in view of Dutta further in view of Agarwalla and further in view of Williams in view of Ikawa further teaches:
and modifying the real-time delivery estimate for each of the one or more products based on the one or more error rates.
 Ikawa, as outlined above, teaches that one or more previous time differences between expected and actual arrival times may be used to adjust and update a predicted future arrival time for one or more orders. (Ikawa: paragraphs [0026-27, 53, 56, 74], Figs. 6, 9A) The motivation to combine Ikawa persists.
As per claim 10, Rhen in view of Dutta further in view of Agarwalla and further in view of Williams teaches all of the limitations of claim 9, as outlined above, and further teaches:
receiving, by a user interface, a user input indicating an order request;
Rhen teaches that the user may make an input indicating an order request. (Rhen: col. 7 lines 2-45)
generating a second real-time delivery estimate for the one or more products in the virtual shopping cart;
Rhen teaches that the user may add products to their cart as they shop, and the cart may be updated based on the user input adding products to the cart. (Rhen: col. 6 lines 6-67, col. 7 lines 1-26) Rhen further teaches that the delivery estimate for each product in the cart may be updated. (Rhen: col. 9 lines 49-67, col. 10 lines 1-10; col. 30 lines 29-48, Fig. 1D, 13)
displaying, by a user interface, the second real-time delivery estimate;
 Rhen teaches that the user may add products to their cart as they shop, and the cart may be updated based on the user input adding products to the cart. (Rhen: col. 6 lines 6-67, col. 7 lines 1-26) Rhen further teaches that the delivery estimate for each product in the cart may be updated. (Rhen: col. 9 lines 49-67, col. 10 lines 1-10; col. 30 lines 29-48, Fig. 1D, 13)
Rhen does not appear to explicitly teach:
receiving, following delivery of the one or more products, an actual delivery time;
 Ikawa, however, teaches a system and method which collects actual delivery time, traffic data, environmental data, and local event data regarding deliveries and stores this information for future prediction of arrival estimates. (Ikawa: paragraphs [0026-27, 53, 56, 67-69, 74, 81-82], Figs. 6, 9A) Ikawa teaches combining the above elements with the teachings of Rhen in view of Dutta further in view of Agarwalla and further in view of Williams for the benefit of improving prediction accuracy of the arrival time of the transport vehicle, and suppressing a decrease in operation efficiency of facilities and workers in the logistics center. (Ikawa: paragraph [0007]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ikawa with the teachings of Rhen in view of Dutta further in view of Agarwalla and further in view of Williams to achieve the aforementioned benefits.
Rhen in view of Dutta further in view of Agarwalla and further in view of Williams in view of Ikawa further teaches:
and storing, in a memory, order submission data identifying the customer session data associated with the customer session, the second real-time delivery estimate, the actual delivery time, current traffic data, current environmental data, and current local event data.
 Rhen teaches that the system may receive and store customer session data which may comprise customer data in the form of a desired delivery location or customer information and shopping cart data which identifies one or more items which the user would like to place in their virtual shopping cart. (Rhen: col. 6 lines 1-67,  col. 15 lines 35-67, col. 20 lines 11-24) Rhen teaches that the system may receive store network data in response to a customer search for the product, wherein the store network data may comprise special capabilities of a given fulfillment center. (Rhen: col. 9 lines 34-49, col. 20 lines 50-67, col. 26 lines 1-19) Rhen teaches that the system may also receive delivery network data in the form of data regarding delivery workers for delivering the products. (Rhen: col. 8 lines 13-67)  Rhen teaches that the system may receive product information for the products that the sellers would like to sell and therefore teaches the receipt of product inventory data including a product data structure providing information about the one or more products. (Rhen: col. 9 lines 1-8) Rhen further teaches that multiple databases may be used to store each type of information separately. (Rhen: col. 15 lines 35-67, col. 18 lines 1-59) Rhen further teaches that expected delivery dates may be periodically calculated (and updated delivery time estimate) and stored. (Rhen: col. 9 lines 64-67, col. 10 lines 1-10) Ikawa, as outlined above, teaches a system and method which collects actual delivery time, traffic data, environmental data, and local event data regarding deliveries and stores this information for future prediction of arrival estimates. (Ikawa: paragraphs [0026-27, 53, 54, 56, 59, 67-69, 74, 81-82], Figs. 6, 9A) The motivation to combine Ikawa persists.
As per claims 16 and 20, Rhen in view of Dutta further in view of Agarwalla and further in view of Williams in view of Ikawa teaches the limitations of these claims which are substantially identical to those of claims 6 and 10, and these claims are rejected for the same reasons as claims 6 and 10, as outlined above. 
Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rhen in view of Dutta further in view of Agarwalla and further in view of Williams in view of Gershon et al. (U.S. PG Pub. No. 20210097597; hereinafter "Gershon").
As per claim 7, Rhen in view of Dutta further in view of Agarwalla and further in view of Williams teaches all of the limitations of claim 9, as outlined above. With respect to the following limitation:
receiving one or more relevance scores, wherein the one or more relevance scores are determined, using machine learning techniques, for one or more components of historical data.
 Rhen teaches that an updated delivery estimate may be determined and received, but does not appear to explicitly teach that this updated estimate is based on a relevance score determined using machine learning techniques. (Rhen: col. 23 lines 45-67, col. 24 lines 1-16) Rhen further teaches that the determination of a delivery estimate may be modified based on historical information regarding that product. (Rhen: col. 9 lines 49-67) Rhen, however, does not appear to explicitly teach that the newly calculated delivery estimate is based on a relevance score determined using one or more machine learning techniques for historical data.
Gershon, however, teaches that a similarity based feature may be determined for a given order which quantifies its similarity to previous orders using clustering or cosine similarity and a machine learning model (machine learning techniques) to determine a delivery estimate for the order. (Gershon: paragraphs [0027-32, 34-41, 47-55], Figs. 2-4) Gershon teaches combining the above elements with the teachings of Rhen in view of Dutta further in view of Agarwalla and further in view of Williams for the benefit of improving the accuracy of delivery time estimates and increasing trust and satisfaction of customers. (Gershon: paragraphs [0057, 58-61]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Gershon with the teachings of Rhen in view of Dutta further in view of Agarwalla and further in view of Williams to achieve the aforementioned benefits.
As per claim 8, Rhen in view of Dutta further in view of Agarwalla and further in view of Williams in view of Gershon teaches all of the limitations of claim 9, as outlined above, and further teaches:
modifying the first real-time delivery estimate for each of the one or more products based on the one or more relevance scores.
 Rhen teaches that an updated delivery estimate may be determined and received, but does not appear to explicitly teach that this updated estimate is based on a relevance score determined using machine learning techniques. (Rhen: col. 23 lines 45-67, col. 24 lines 1-16) Rhen further teaches that the determination of a delivery estimate may be modified based on historical information regarding that product. (Rhen: col. 9 lines 49-67)  
Gershon, however, teaches that a similarity based feature may be determined for a given order which quantifies its similarity to previous orders using clustering or cosine similarity and a machine learning model (machine learning techniques) to determine a delivery estimate for the order. (Gershon: paragraphs [0027-32, 34-41, 47-55], Figs. 2-4) Gershon teaches combining the above elements with the teachings of Rhen in view of Dutta further in view of Agarwalla and further in view of Williams for the benefit of improving the accuracy of delivery time estimates and increasing trust and satisfaction of customers. (Gershon: paragraphs [0057, 58-61]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Gershon with the teachings of Rhen in view of Dutta further in view of Agarwalla and further in view of Williams to achieve the aforementioned benefits.
As per claims 17-18 Rhen in view of Dutta further in view of Agarwalla and further in view of Williams in view of Gershon teaches the limitations of these claims which are substantially identical to those of claims 17-18, and these claims are rejected for the same reasons as claims 17-18, as outlined above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628